 HEIGHTS HOSPITAL563Heights Medical Center,Inc. d/b/a Heights Hospital'and Teamsters Freight,Tank Line and AutomobileIndustryEmployees Local Union 988,affiliatedwith InternationalBrotherhood of . Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 23-RC-4222November21, 1975DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held in the above-captioned case onMay 15 and 16, 1975, before Hearing Officer John P.Cearley. Following the hearing, the Regional Direc-tor for Region 23 transferred this case to the Boardfordecision pursuant to Section 102.67 of theBoard's Rules and Regulations.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the parties' briefs, and hereby makesthe following findings:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction.2.Petitioner is a labor organization within themeaning of the Act.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and'Sectlon2(6) and (7) of the Act.4.The Employer is a Texas corporation engagedin the operation of a hospital in Houston, Texas,known as Heights Hospital, utilizing the services ofapproximately 400 employees. Petitioner seeks torepresent a unit of service and maintenance employ-ees, including such classifications as: nurses aides,dietary, housekeeping, and maintenance employees,orderlies, patient escorts, ward clerks, supply clerks,laboratory clerical employees, and radiology employ-ees, including medical clericals, records clericals, andaides,but excluding professionals, technical employ-ees, office clericals, and the usual statutory exclu-sions.The Employer argues that the appropriatebargaining unit should include, in addition to thoseemployee classifications sought by Petitioner, alliThe name of the Employer appears as amended at the hearing.2Petitioner indicates in its beef,however, that it is willing to representany of these employeesif found bythe Board to be nontechnical3Member Penello disagrees with the decision to exclude the technical221 NLRB No. 81licensed,vocational nurses (hereinafter referred to asLVN's), operating zoom technicians, EKG techni-cians, all laboratory employees, radiology employees,respiratory therapy employees, and admitting roomemployees.Petitionerobjects to their inclusion,claiming that these employees are essentially techni-cal employees with a different community of inter-est.2InNathan and Miriam Barnert Memorial HospitalAssociation d/b/a Barnert Memorial Hospital Center,217 NLRB No. 132 (1975), the Board concluded thatseparate service and maintenance and technical unitsare appropriate in a hospital setting. We accordinglyfind the service and maintenance unit sought byPetitioner to be appropriate.3 The only remainingissueconcernswhether the disputed classes ofemployees, as described above, qualify as technicalemployees and should therefore be excluded fromthisunit.InBarnert,theBoard set forth thestandards for determining which classifications ofemployees are technical. Thus the Board stated: 'the kinds of employees we would include inthe technical unit are those whose specializedtraining, skills, education and job requirementsestablish a community of interest not shared byother service and maintenance employees. Thisseparatecommunity of interest is frequentlyevidenced by the fact that such employees arecertified, registered, or licensed. However, we alsofind employees may meet such standards withouthaving been certified, registered, or licensed, and,if they do, we shall include them in the technicalunit.The Board further stated:-In determining whether the following categoriesof employees are technical employees we applytheBoard's standard criteria that technicalemployees are those "who do not meet the strictrequirements of the term `professional employee'as defined in the Act but whose work is of atechnical nature involving the use of independentjudgment and requiring the exercise of specializedtraining usually acquired in colleges or technicalschools or through special courses." [Footnoteomitted]Applying those standards to the disputed classifica-tions here, we make, the following findings:Licensed Vocational Nurses.The Employer employsapproximately 40 LVN's. The State of Texas requiresemployees from the serviceand maintenance unit for the reasons set forth inthe dissenting opinions inBarnert Memorial Hospital Center, 217NLRB No.132, andNewington Children's Hospital217 NLRB No. 134 (1975). 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat all LVN's be licensed. The requirements forobtaining a license are high school education, 1 yearof formal training as an LVN, and successfulcompletion of a State-administered examination. Allbut three of the LVN's working for the Employerhave ' satisfied these requirements. The remainingthreewere licensed upon waiver of certain of therequirements at the time the State imposed thembecause of their extensive past work experience.Administratively assigned to the department ofnursing, the LVN's perform a gamut of bedsidenursing care functions ranging from giving baths topatients and making beds to serving and feedingpatients,giving enemas, inserting catheters, andsometimes administering medications.With respectto administering medication, the Employer distin-guishes between ,those LVN's who are authorized toprovidemedication-referred to asmedicationLVN's-and those who are not so authorized-referred to as patient care LVN's. The medicationLVN's obtain that status by passing a test adminis-tered by the Employer. There is also an additionalsubclassificationof LVN's referred to as chargeLVN's. They appear to have certain team leadershipfunctions in addition to their own work functions.In the department of nursing, the registered nursesare the highest paid classification, followed by thegraduate nurses. The LVN's receive the next highestpay,, with the charge LVN's receiving approximately5 percent more than ,the medication LVN's, and themedication LVN's receiving approximately 5 percentmore than the patient care LVN's. The ward clerksand operating room technicians are next in line onthe pay scale, receiving approximately 10 percent lessthan the lowest paid LVN.Based on the licensing and formal training require-ments and also the nature of the LVN's jobfunctions,which appear to require the exercise ofindependent judgment in the care given individualpatients, we fmd the LVN's to be technical employ-ees with a different community of interest from theserviceandmaintenance employees.Whilewerecognize, as the Employer contends, that the LVN'sin issue here appear overall to have less complex andresponsible job, functions than the LPN's inBarnert,supra,we nonetheless find - the work functions ofthese LVN's to`be sufficiently technical in nature asto require a substantial exercise of independentjudgment.Moreover, contrary, to the Employer'scontention, we think that the patient care LVN'shave a closer compuunity of interest with the otherLVN's and technicals than with the service andmaintenance employees; and, therefore, even thoughthey, of all the LVN's, exercise the least amount of4Cf.Barnert, supra,where the Board found the certified technicians tobe techtucals because of the special training and directional responsibilityindependent judgment in the performance of theirwork, we find them nonetheless to be technicals andshall exclude them from the unit.Operating Room Technicians:The Employer em-ploys two operating room technicians in the depart-ment of nursing. One of the technicians has beencertified by the American Operating Room NursesAssociation after having received 6 weeks of class-room and clinical training at another local hospital.However, neither the Employer nor the State requiresa certification or license to perform as an operatingroom technician.The principal job functions of the operating roomtechnicians are to hand surgical instruments tophysicians in surgery and to scrub the operatingrooms. These duties' are for the most part routine anddo not require the use of any substantial degree ofindependent judgment. Both the, certified and thenoncertified technician perform the same duties, andthere is no evidence that the certified technician hastrainingor,other directional responsibilitieswithrespect to the noncertified technician.Based on the similar' job functions of the twotechnicians, which we find to be somewhat routine innature, and also on, the fact that no special extensivetraining or certification is required to perform thework, we find the operating room technicians are nottechnicals, but are rather more closely aligned ininterests with the service and maintenance unit.4 Weshall therefore include them in that unit.EKG Technicians:The Employer employs twoEKG technicians in the department of nursing.These employees conduct electrocardiograph testswhich trace a patient's heart activity. The work, whilespecialized, basically is routine and can be and is onoccasion performed by other employees., There areno special educational or licensing requirements forthe job; the minimal training needed is provideddirectly by the Employer. Petitioner indicates in itsbrief to the Board that it is prepared to include thisclassification of employees in the unit as nontechni-cals. , Based on the above, we fmd the EKGtechnicians are' not technicals and should be includedin the service and maintenance unit.Laboratory Employees:The employees in disputehere are the 13 technicians who work in the-laboratory department and whose principal functionis to conduct the tests performed in the laboratory.No special training or licensing is required to fillthese positions. Although five of the technicians areregisteredwith private professional organizationsafter having satisfied their particular requirements,theEmployer does not distinguish between theregistered and nonregistered employees in the assign-those individuals had with respect to the noncertified technicians HEIGHTS HOSPITALment of work or pay,'nor do theregistered, employeesappear to have any training' or directional responsi-bilities with respect to those not registered.All,the technicians except one are regularly rotatedaround the test stations; 5 they receive their workorders from physicians and perform their testingfunctions by follpg standard procedures devel-oped by the department head for all the testsconducted in the laboratory. Technicians are notpermitted to vary from these procedures. Because thetestprocedure is' provided and must be strictlyconformed to, ' the nature of the work is routine andappears to require little exercise of independentjudgritent; 'and, inasn! uch as no special educationalor licensing requirements are needed for the job, wefind the laboratory ,technicians are not technicalemployees and, thus, appropriately belong in theservice and maintenance unit .6RadiologyTechnicians:The Employer employsseven radiology, technicians in the radiology depart-ment who are principally responsible for taking X-rays of patients. Four of the seven are registered withthe American Registry of Radiologic Technologists.In order to be registered with that organization, atechnician must complete 24 months of training in anapproved hospital program and pass an examination.Although it does ' not require registration, the Em-ployer does require each technician to have complet-ed a hospital-approved training program. The threenonregistered employees have all completed such aprogram; two of these individuals are registered inforeign countries and the third and only remainingindividual has 20 years of experience.When an X-ray is ordered by a physician, theradiology technician takes the patient into the X-rayroom, loads the film in the machine, and takes theexposure requested on the requisition form. Althoughthe technicians do not evaluate the developed X-ray,they are required to exercise some independentjudgment and utilize their training in the positioningof patients and in the handling of the X-rayequipment and film.Based on the Employer's requirement that anemployee filling this position must complete anapproved training program, the uniformly highamount of training which the employees presentlyfilling these positions have, and the nonroutinenature of their regular work functions, we find theseemployees to be technicals and we shall, therefore,exclude them from the unit.5The one exception is the laboratory histologist who is regularlyassignedto work with the pathologist. Although this individual has satisfiedthe requirements for registration with the American Society of ClinicalPathologists,the record does not establish that this individual's workfunctions are substantially different from the other laboratory technicians565RespiratoryTherapists:The 'Employer employsseven respiratory therapists in the respiratory therapydepartment. There, are no state licensing require-ments and the Employer only requires a high schooleducation to fill these positions. However, two of theseven therapists have been certified by the AmericanAssociation of Respiratory Therapists. In order tobecome certified, an individual must complete a yearof formal training, have a year of experience, andmust also pass an exam. Although the certifiedtherapists perform essentially the same job functionsas do the noncertified individuals, they are paid atabout a 10-percent-higher wage level. Of the remain-ing five individuals, one has not yet completedtraining as a trainee; this individual earns approxi-mately 25 percent less than the other four individualswho have completed training but are noncertified.The record establishes that approximately 6 monthson-the-job training is required to qualify an individu-al to perform all the operations that respiratorytherapists may be called upon to perform.The regular work functions of the therapist are toadminister positive breathing treatments and aerosolmedications prescribed by the attending physician.Respiratory therapy procedures are established bythedepartment head and are very precise. Thetechnicians must follow these procedures very closelyin the operation of the respiratory equipment. Theyare, however, authorized to draw medications whichare used in the equipment and are sometimes calledupon to prepare heparinized syringes.It isalso veryimportant for the therapist to know when therespiratorymachine is not functioning properly andbe able to administer the correct oxygen mixturemanually if necessary-commonly known as"bagging the patient." This skill is particularlyimportant for it may mean the life or death of thepatient.Notwithstanding that these therapists follow thera-py procedures laid out by their department head,based on the extensive on-the-job training requiredto prepare a therapist to perform all his, functions,and the obviousexerciseof independent judgmentrequired to properly monitor the respiratory equip-ment,recognizewhen it is malfunctioning, and thentakeemergency,manual, life-or-death correctiveaction, we conclude that all the respiratory therapistsare technicals. Accordingly, we shall exclude themfrom the unit sought herein.Admitting Employees:The admitting department islocated on the first floor in a separate office but inwith respect to the amount of independentjudgment required in performingthejob6Cf.Barnert,supra,where the Board found the laboratory employees tobe technicals under circumstances where they had extensive training andregistration requirements and they were authorized and expectedto offertheir recommendations and opinions to physicians with respect to the testresults 566DECISIONSOF NATIONALLABOR RELATIONS BOARDthe same general area as the other business offices. Itisheaded by a supervisor, and has both clericalemployees and patient escorts performing the func-tions necessary to admitting patients to the hospital.The parties are in agreement that the patient escortsshould be included in the service and maintenanceunit;only the clericals are in dispute, with thePetitioner taking the position that they are officeclericals and the Employer contending that theirfunction is more akin to those performed by others inthe service and maintenance unit.The functions performed by the admitting depart-ment clericals include: interviewing patients andobtaining the information necessary for admission tothe hospital, placing patients in the proper ward forthe illness diagnosed, performing chest X-rays onalmost all of the incoming patients to detect andprevent the spreading of infectious diseases, and,finally, the clericalsmay on occasion also escortpatients to their room or laboratory when patientescorts are not available.Considering the nature of their regular job func-tions, particularly the relatively small amount of timethey spend on traditional office clerical functionsand the relatively substantial amount of time theyspend with the individual patient in screening, X-raying, and assigning and escorting patients to theirproper wards, we find the admitting departmentclericals have interests more closely aligned to theservice and maintenance unit.7On the basis of the foregoing, we find the followingemployees of the Employer constitute a unit appro-priate for collective bargaining within the meaning ofSection 9(b) of the Act:All service and maintenance employees em-ployed by the Employer including nurses aides,orderlies,housekeeping and dietary employees,ward clerks, supply clerks, maintenance employ-ees,laboratory clericals radiology , employees,clericals,and aides, medical records clericals,operating room technicians, EKG technicians,laboratory employees, and admitting room cleri-cals, including patient escorts; excluding LVN's,respiratory therapy technicians, radiology techni-cians,officeclericals,professional employees,guards, and supervisors as defined in the Act.[Directionof Election andExcelsiorfootnoteomitted from publication.]7Sisters ofSt Josephof Peace,217 NLRB No 135 (1975). See also StCatherine'sHospital of DominicanSisters ofKenosha,Wisconsin,Inc, 217NLRB No. 133 (1975)